Appellate Case: 20-5054     Document: 010110680777      Date Filed: 05/06/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          May 6, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  THE CHEROKEE NATION; CHEROKEE
  NATION ENTERTAINMENT, LLC,

        Plaintiffs - Appellees,

  v.                                                   Nos. 20-5054 & 20-5055
                                                 (D.C. No. 4:12-CV-00493-GKF-JFJ)
  DEB HAALAND, in her official capacity                      (N.D. Okla.)
  as Secretary, U.S. Department of the
  Interior; BRYAN NEWLAND, in his
  official capacity as Assistant Secretary
  Indian Affairs, U.S. Department of the
  Interior,

        Defendants - Appellants,

  and

  UNITED KEETOOWAH BAND OF
  CHEROKEE INDIANS OF
  OKLAHOMA; UNITED KEETOOWAH
  BAND OF CHEROKEE INDIANS IN
  OKLAHOMA CORPORATION,

        Intervenor Defendants - Appellants.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-5054    Document: 010110680777        Date Filed: 05/06/2022      Page: 2



 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

       The parties to these appeals agree that we should dismiss them as moot and

 that only one question remains: Should we vacate the district court’s judgment or

 leave it undisturbed? As explained below, the equities favor following our general

 practice to vacate a judgment when a case becomes moot pending appeal. We

 therefore dismiss these appeals and vacate the district court’s judgment.

       I. Background

       In July 2012, the Assistant Secretary - Indian Affairs of the United States

 Department of the Interior (“Assistant Secretary”) issued a decision granting the

 application of the United Keetowah Band of Cherokee Indians of Oklahoma (“UKB”)

 to have the federal government take a 2.03-acre parcel of land into trust for the

 benefit of the United Keetowah Band of Cherokee Indians of Oklahoma Corporation

 (“UKB Corporation”) to conduct gaming activities. The Assistant Secretary’s

 July 2012 decision was premised on a determination that the “former reservation” of

 the Cherokee Nation of Oklahoma (“CNO”) is also the “former reservation” of the

 UKB for purposes of meeting the terms of a provision in the Indian Gaming

 Regulatory Act (“IGRA”).

       The CNO and the Cherokee Nation Entertainment, LLC (collectively, “the

 Cherokee plaintiffs”) filed suit against the Secretary of the Interior and the Assistant

 Secretary (collectively, “the federal defendants”), challenging the July 2012 decision.




                                             2
Appellate Case: 20-5054    Document: 010110680777         Date Filed: 05/06/2022   Page: 3



 The UKB and the UKB Corporation (collectively, “the UKB defendants”) moved to

 intervene in the lawsuit, and the district court granted intervention.

       The district court ultimately determined the trust acquisition was unlawful,

 agreeing with the CNO that the CNO’s “former reservation” is not the UKB’s

 “former reservation” under the IGRA and therefore the 2.03-acre parcel could not be

 taken into trust for gaming purposes. The district court entered judgment against

 all defendants and enjoined the federal defendants from taking the land into trust. All

 defendants appealed.1

       While the appeals were pending, the Assistant Secretary withdrew the

 July 2012 decision. The Assistant Secretary notified the UKB that he was

 withdrawing the July 2012 decision based on his position that the reasoning in recent

 judicial opinions “changed the legal landscape of Oklahoma lands” and

 “undermine[d] the Department of the Interior’s . . . decision regarding ‘former

 reservation’ status for these lands under [the IGRA].” Mot. to Dismiss, Ex. 3. In

 particular, he cited McGirt v. Oklahoma, 140 S. Ct. 2452 (2020), and cases applying

 its reasoning. He instructed the UKB to file a new land-into-trust application

 consistent with the changes in the law.

       The federal defendants then moved to dismiss both appeals as moot and to

 vacate the district court’s judgment. The UKB defendants filed a response in support


       1
         The federal defendants appealed in case number 20-5054, and the
 UKB defendants appealed in case number 20-5055. This court subsequently
 consolidated the appeals for procedural purposes.

                                             3
Appellate Case: 20-5054    Document: 010110680777       Date Filed: 05/06/2022     Page: 4



 of the motion. The Cherokee plaintiffs filed a response in opposition to the motion.

 Although they agree the appeals are moot, the Cherokee plaintiffs contend the district

 court’s judgment should stand.2

       II. Discussion

       We lack jurisdiction over a case if it is moot. Unified Sch. Dist. No. 259 v.

 Disability Rights Ctr. of Kan., 491 F.3d 1143, 1146-47 (10th Cir. 2007).

 “Constitutional mootness doctrine is grounded in the Article III requirement that

 federal courts may only decide actual ongoing cases or controversies.” Id. at 1147

 (internal quotation marks omitted). “The crucial question is whether granting a

 present determination of the issues offered will have some effect in the real world.”

 Wyoming v. U.S. Dep’t of Agric., 414 F.3d 1207, 1212 (10th Cir. 2005) (internal

 quotation marks omitted).

       In the proceedings below, the Cherokee plaintiffs challenged the

 Assistant Secretary’s July 2012 decision that the government could take land into

 trust for the UKB for gaming purposes because the parcel was within the “former

 reservation” of the UKB. The Cherokee plaintiffs prevailed, and all defendants

 appealed from the district court’s judgment. But the case no longer presents a live



       2
         The Cherokee plaintiffs also argue in the alternative that “[i]f this Court
 determines that additional examination of the Secretary’s withdrawal decision is
 needed,” we should remand to the district court to decide in the first instance whether
 vacatur is appropriate. Cherokee Resp. at 20. Because we can resolve the vacatur
 question without additional examination of the Secretary’s withdrawal decision, we
 deny this alternative request to remand for the district court to make the vacatur
 determination.
                                            4
Appellate Case: 20-5054    Document: 010110680777         Date Filed: 05/06/2022     Page: 5



 controversy because the Assistant Secretary has now withdrawn the July 2012

 decision. The withdrawal has the effect of “eliminating the issues upon which this

 case is based” because the July 2012 decision “no longer exist[s].” Id. We therefore

 agree with the parties that these appeals are now moot and must be dismissed.

        “In general, when a case becomes moot on appeal, the ordinary course is to

 vacate the judgment below and remand with directions to dismiss.” Schell v. OXY

 USA Inc., 814 F.3d 1107, 1117 (10th Cir. 2016) (brackets and internal quotation

 marks omitted). This general practice is based on the notion that “a party who seeks

 review of the merits of an adverse ruling, but is frustrated by the vagaries of

 circumstance, ought not in fairness be forced to acquiesce in the judgment.” Id.

 (brackets and internal quotation marks omitted). “However, when mootness results

 from a voluntary act of one of the parties, we generally act to prevent a party from

 taking advantage of mootness that the party caused.” Id.

       The federal defendants assert that the judgment should be vacated because

 they were frustrated in their efforts to seek review of the district court’s decision by

 events beyond their control—intervening changes in the law that undermined the

 July 2012 decision and its analysis of the IGRA. They contend the Assistant

 Secretary’s withdrawal of the July 2012 decision was “driven by these changed

 circumstances over which Interior had no control.” Mot. to Dismiss at 19. Although

 they acknowledge this case is moot in part because the Assistant Secretary withdrew

 the July 2012 decision, they contend “this is not a case where the government has

 mooted its own appeal to evade judicial review.” Id.

                                             5
Appellate Case: 20-5054    Document: 010110680777        Date Filed: 05/06/2022      Page: 6



       The federal defendants further assert that “the withdrawal of the [July] 2012

 Decision is in no way attributable to the UKB, which now has no means of

 challenging the adverse district court decision.” Id. at 20. The UKB defendants

 similarly argue in their response that “[t]his appeal has become moot through no fault

 or action of the UKB.” UKB Resp. at 12. They explain that—because the federal

 defendants withdrew the July 2012 decision, which rendered the appeal moot—“[t]he

 UKB is . . . without recourse to challenge the merits of the district court decision.”

 Id. They contend that “[g]iven the unfairness to the UKB of not vacating the

 decision below, the Court’s practice of vacating decisions below when an appeal

 becomes moot, and the lack of any UKB action to moot this appeal[,] the decision

 below should be vacated.” Id.

       The Cherokee plaintiffs oppose vacatur. They argue that the federal

 defendants mooted these appeals when the Assistant Secretary voluntarily withdrew

 the July 2012 decision. They acknowledge the federal defendants’ argument “that

 withdrawal of the decision was not actually voluntary, but instead was caused purely

 by the vagaries of circumstance because [intervening judicial opinions] unsettled the

 basis for the Assistant Secretary’s [July] 2012 Decision.” Cherokee Resp. at 12

 (citation and internal quotation marks omitted). They disagree, however, with the

 federal defendants’ assessment about the impact of those judicial opinions on the

 July 2012 decision and dispute that those opinions unsettle the basis for the reasoning

 in that decision. The Cherokee plaintiffs appear to argue that vacatur is not

 appropriate because of their position that “there is no intervening change in law

                                             6
Appellate Case: 20-5054    Document: 010110680777        Date Filed: 05/06/2022     Page: 7



 that—by itself—resolves the controversy.” Id. at 15. But we do not think it is

 necessary for the intervening change in law to completely resolve the controversy.

 And we decline to engage in a review of the parties’ competing positions as to the

 impact of the cited judicial opinions, which would bleed into the realm of a merits

 review of a question that may still come before this court in subsequent litigation.

       “The question of whether to vacate a judgment after a finding of mootness is

 an equitable question that must be determined on the basis of the particular

 circumstances.” Schell, 814 F.3d at 1116 (internal quotation marks omitted). We

 conclude the equities favor vacating the judgment given the circumstances here.

       “[O]ur usual disposition is not to grant vacatur when the act mooting the

 appeal was caused by the non-prevailing party.” Id. at 1120. “[B]ut we will grant

 vacatur when the act causing mootness was more attributable to some person or

 entity outside of the litigation, or where other compelling equitable reasons

 demonstrate that vacatur is appropriate.” Id. at 1120-21. Even if we were to

 conclude that the federal defendants’ withdrawal of the July 2012 decision weighed

 against vacatur, “other compelling equitable reasons demonstrate that vacatur is

 appropriate.” Id. Most importantly, the withdrawal of the July 2012 decision can in

 no way be attributed to the UKB defendants. We have made clear that vacatur is

 appropriate where a party seeking to appeal an adverse judgment was “not the party

 responsible for mooting the case,” Wyoming, 414 F.3d at 1213; cf. Schell, 814 F.3d at

 1118-19 (discussing our cases where “we vacated the judgment of the district court



                                            7
Appellate Case: 20-5054     Document: 010110680777        Date Filed: 05/06/2022    Page: 8



 when an entity that was not a party to the litigation was more responsible for the

 mootness than any party” (emphasis added)).

       The Cherokee plaintiffs recognize the UKB defendants’ argument that they

 “would be unfairly prejudiced if the district court’s decision remains in place when

 [they] had no hand in making the appeal moot.” Cherokee Resp. at 19 (internal

 quotation marks omitted). But then the Cherokee plaintiffs pivot to discussing only

 the facts related to the federal defendants, explaining that the federal defendants lost

 below, appealed, and then voluntarily mooted the case. See id. They fail to explain

 or cite to any authority to support the proposition they appear to be advancing—that a

 losing party who takes no action to moot an appeal must be bound by the actions of

 an unrelated losing party who does act to moot an appeal. We agree with the federal

 defendants that the Cherokee plaintiffs’ proposition “is inconsistent with the general

 principle that a party like the UKB should not be required to acquiesce in an adverse

 judgment where the case becomes moot for reasons beyond its control.” Reply at 10.

       Neither party has cited a case that addresses the circumstances here—a district

 court enters one judgment against multiple unrelated parties, the losing parties file

 separate appeals, one of the losing parties takes action that moots the appeals, but the

 other losing party has no hand in mooting the appeals. Under these circumstances,

 the equities favor vacatur so as not to prejudice the losing party who had no part in

 making the appeals moot.




                                             8
Appellate Case: 20-5054    Document: 010110680777        Date Filed: 05/06/2022    Page: 9



       III. Conclusion

       For the reasons set out above, we grant the federal defendants’ motion to

 dismiss. We dismiss these appeals as moot, vacate the district court’s judgment, and

 remand to that court with instructions to dismiss the case.


                                             Entered for the Court


                                             Jerome A. Holmes
                                             Circuit Judge




                                            9